Citation Nr: 1705747	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  10-21 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1993 to June 1997, February 2003 to December 2003, and May 2005 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board remanded this case in March 2016 for a new VA audiological examination.  The notices for the new examination were sent to the wrong address and the Veteran was not provided with proper notice of the examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary to adjudicate the Veteran's claim for entitlement to a rating higher than 20 percent for bilateral hearing loss.  

VA's duty to assist the Veteran includes the duty to provide a thorough examination so the evaluation of the claimed disability will be a fully informed one.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. §3.159 (c)(4), McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Following the March 2016 Board remand, the Veteran was initially scheduled for a VA audiological examination in April 2016, to determine the severity of his bilateral hearing loss, but the Veteran failed to report for this examination.  Before the examination was cancelled, the RO scheduled two additional VA audiological examinations, in May 2016 and June 2016, to which the Veteran also failed to report.  Pursuant to 38 C.F.R. § 3.655 (b) when a claimant fails to report without "good cause" for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

The evidence shows the Veteran may not have received proper notice from the RO of the pending VA audiological examinations.  When the file reveals the address used was incorrect or has been updated, the RO must resend the notice to the proper address.  See Lamb v. Peake, 22 Vet. App. 227 (2008).  In September 2016, the Veteran called the RO to request a copy of the Supplemental Statement of the Case (SSOC) that was issued in August 2016 because he had not received his copy.  During this call, the Veteran verified his address on file, which was the incorrect address in the RO's system.  The RO also noted the Veteran's copy of the Board's March 2016 remand was returned to the Board.  

In the Veteran's representative's Informal Hearing Presentation (IHP), the representative asserts the Veteran's notice for his examination was sent to the wrong address and that the Veteran was never informed of his scheduled VA examination.  Further, the representative argues that the RO did not attempt to reschedule the examination after learning that the Veteran's address had changed, as directed by the March 2016 Board remand.  

A review of the record shows that the RO had two addresses for the Veteran.  The VA examination notices were mailed to the Veteran's former address and the RO did not reschedule the examination and resend notices after the address had been updated.  The Board finds that such evidence demonstrates that the Veteran never received proper notice.  Thus, additional efforts should be made to reschedule the Veteran for an examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to confirm his current address.

2.  Then, schedule the Veteran for a VA audiological examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  The claims file must be made available to the VA examiner, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

After examining the Veteran and reviewing his complete record, the examiner is asked to:

   A.  Elicit from the Veteran all complaints associated with his service-connected bilateral hearing loss, to include any associated functional impairment; and 

   B.  Determine the current severity of the Veteran's service-connected bilateral hearing loss.  All testing deemed necessary by the examiner must be performed and the results reported in detail, including all pure tone thresholds, pure tone threshold averages and Maryland CNC tests.

The examiner should also discuss the effect of the Veteran's bilateral hearing loss on his occupational functioning and daily activities.

A clear rationale for all opinions should be provided with a discussion of the facts and medical principles involved.  

3.  After completion of the above and any other development deemed necessary, readjudicate entitlement to a rating higher than 20 percent for bilateral hearing loss.  If the claim remains denied, issue an appropriate SSOC and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




